Citation Nr: 0927890	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation (DIC) in the amount of 
$8,149.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

This case concerns the receipt of VA benefits on behalf of 
two different Veterans.  One of the Veterans served on active 
duty from January 1961 to May 1964 and died in May 1964.  The 
other Veteran served on active duty from February 1957 to 
July 1989 and died in November 1997.  The surviving spouse of 
each of the Veterans is the appellant.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 determination of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which 
granted a waiver of recovery of an overpayment of DIC, in 
part, in the amount of $10,000, and denied a waiver of 
recovery of the remaining overpayment of $13,691.  

Then, in an October 2007 statement of the case, the Committee 
on Waivers of the RO in Portland, Oregon granted a further 
waiver of recovery of the remaining overpayment in the amount 
of $5,542.  Thus, the debt for consideration is in the amount 
of $8,149.  

In October 2007, the appellant withdrew her request for a 
hearing before a Veterans Law Judge.  




FINDINGS OF FACT

1.  For the period of April 2002 to April 2004, the appellant 
was paid duplicate DIC benefits for two deceased Veterans to 
whom she had been married; for that entire period, she was 
paid $47,382, when she should have been paid for one of the 
deceased Veterans, or $23,691, resulting in a $23,691 
overpayment.  

2.  In decisions in March 2005 and October 2007, RO 
Committees on Waivers granted waivers of recovery of the 
overpayment in the total amount of $15,542 and denied a 
waiver of recovery of the remaining overpayment in the amount 
of $8,149, which is an amount that has already been collected 
from the appellant.  

3.  Recovery of the overpayment was not against equity and 
good conscience. 


CONCLUSION OF LAW

An overpayment of DIC in the amount of $8,149 was properly 
created, and the appellant is not entitled to waiver of 
recovery of the overpayment.  38 U.S.C.A. §§ 5302, 5313 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2008).   


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  



The VCAA duties to notify and to assist do not apply to the 
claim of waiver recovery of an overpayment of VA 
compensation.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  

In any event, the appellant had notification of the decision 
of the RO's Committee on Waivers and Compromises, dated in 
March 2005, setting forth the general requirements of 
applicable law pertaining to a claim for waiver of recovery 
of an overpayment, and was advised as to the nature of the 
evidence necessary to substantiate her claim.  

In its decision, the RO's Committee on Waivers and 
Compromises also notified the appellant of the reasons that 
her claim was denied in part and the evidence it had 
considered in denying the claim in part.  The notice was 
reiterated in the statement of the case issued in October 
2007, which also provided the appellant opportunity to 
identify or submit any evidence she wished to be considered 
in connection with her appeal.  .

Further, VA has made reasonable efforts to assist the 
appellant in obtaining evidence for her claim.  VA has 
requested the appellant to furnish evidence pertaining to her 
financial status, and she responded with information in 
August 2004 and May 2007.  Additionally, the VA has provided 
the appellant with the opportunity for a hearing before a 
Veterans Law Judge, but she withdrew her hearing request in 
October 2007.  The Board is unaware of any additional 
evidence which is available in connection with this appeal.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The overpayment in this case arose after it was discovered 
that the appellant, as a surviving spouse, was receiving 
duplicate DIC payments based on two different deceased 
Veterans.  The claims file of each of the Veterans in 
question is of record and has been reviewed.  The pertinent 
facts are as follows.  

The appellant's first husband died in May 1964 during 
service, and as his surviving spouse, she began to receive 
DIC, which terminated upon her remarriage in 1965.  
Thereafter, she divorced, remarried a third time, divorced, 
and remarried a fourth time in December 1972).  It was not 
until after her fourth husband died in November 1997 that her 
DIC payments were reinstated on the basis of her first 
husband's service, effective in October 1999.  These payments 
were made by electronic direct deposit to her bank account.  

However, the appellant also filed a claim for DIC based on 
the service of her fourth husband, beginning in September 
1998.  On her application filed in September 1998, when asked 
whether she has filed a claim previously with VA, she 
answered "no".  The Seattle RO denied her claim for DIC in 
November 1998.  She attempted to reopen her claim in October 
2002 but was again denied by the same RO in December 2002.  
In March 2003, the appellant again filed a claim for DIC 
based on her fourth husband, and in her application, when 
asked whether she has filed a claim previously with VA, she 
did not respond, leaving blank the block in which to reply.  
She also left blank the subsequent blocks, inquiring as to 
the name of the person on whose service a claim was made and 
the relationship to the claimant.  



In an April 2003 rating decision, the Seattle RO granted her 
claim for DIC, determining that service connection for the 
cause of the Veteran's death (her fourth husband) was 
warranted.  She was notified of the award by letter in August 
2003, and was told that her DIC payments were effective from 
April 1, 2002.  These payments were made through a monthly 
check issued to her in paper form.  

In a January 2004 letter, the Seattle RO notified the 
appellant that it had received information concerning 
duplicate payment of DIC benefits that she was receiving 
based on the service of two of her Veteran husbands.  

The RO notified her of the proposal to terminate the DIC 
benefit that she was receiving based on the death of her 
first husband but would continue to pay her DIC based on her 
fourth husband's death, beginning April 1, 2002.  She was 
notified that the adjustment in benefits would result in an 
overpayment of benefits which had been paid to her.  She was 
asked to submit evidence to show that the proposed action 
should not be taken, and she was made aware that if she 
continued to accept payments at the present rate and it was 
determined that the proposed adjustment must be made, then 
she would have to repay all or part of the benefits she had 
received during this period.  She was also notified that she 
could minimize this potential overpayment by asking that her 
payments be reduced while her case was in review.  

In an April 2004 letter, the RO notified the appellant that 
her monthly benefits were terminated, effective April 1, 
2002, due to duplicate payment of DIC.  She was informed that 
the benefits she was receiving based on the death of her 
fourth husband would be stopped and that the benefits she was 
receiving based on her first husband's death would continue.  
The RO notified her that the adjustment resulted in an 
overpayment of benefits and that she would be notified 
shortly of the exact amount.  

In May 2004, VA's Debt Management Center sent the appellant a 
letter notifying her that the amount of her overpayment was 
$23,691.  

In May 2004, the appellant requested a waiver of recovery of 
the overpayment of DIC, stating that she was not aware that 
she was not permitted to receive VA benefits from both of her 
late husbands.  She also alleged VA administrative error.  

In a June 2004 administrative decision, the RO determined 
that the overpayment of $23,691 was not due solely to an 
administrative error on the part of VA, but that the 
appellant was liable for the debt because she failed to fill 
out all necessary blocks on her March 2003 DIC application, 
resulting in VA erroneously paying benefits that were not 
due.  The RO determined that VA was not at fault.  

In August 2004, the appellant submitted a financial status 
report, in which she indicated total monthly income of $1,966 
from VA compensation and retirement payments, and total 
monthly expenses of $1,676 (consisting of $794 for payments 
on installment contracts and other debts with the rest of the 
expenses for food, utilities, insurances, and car 
maintenance).  She reported total assets in excess of 
$243,000 consisting of cash in the bank, automobiles, stocks 
and bonds, and real estate.  

In November 2004, the case was referred by the RO to the VA 
inspector general in Seattle, regarding a potential fraud on 
the basis of the appellant's act of omission in reporting 
information that would have identified a claim filed under 
another Veteran's name, thus preventing duplicate payments of 
benefits.  In February 2005, the office of the inspector 
general determined in a memorandum that there was 
insufficient evidence to conclude that the appellant 
attempted to perpetrate a fraud.  It was also stated that 
while the appellant failed to follow all instructions in 
regard to completing her VA application for DIC in March 
2003, the possible failure on the part of VA to ensure that 
the form was completed "may make VA partially responsible 
for the duplicate DIC payments" made to the appellant.  

In a decision in March 2005, the Seattle RO's Committee on 
Waivers and Compromises granted a waiver of recovery of an 
overpayment of DIC, in part, in the amount of $10,000, and 
denied a waiver of recovery of the remaining overpayment of 
$13,691, on the basis that recovery would not be against 
equity and good conscience.  

In a March 2006 letter, the appellant expressed her 
disagreement with the decision to deny her request to waive 
recovery of the entire debt, alleging that the overpayment 
was the result of sole VA error.  

In May 2007, the appellant submitted a financial status 
report, in which she indicated total monthly income of $2,844 
from VA compensation, Social Security, and retirement, and 
total monthly expenses of $3,282 of which $1,167 was paid 
monthly on installment contracts (credit cards, auto loan, 
and home equity loan).  Without consideration of such 
payments, her expenses totaled $2,115 for taxes, insurances, 
food, utilities, vehicle maintenance, charitable donations 
(in the amount of $300), and payment to VA on the debt (in 
the amount of $50).  Her reported assets included real 
estate, two vehicles, investments, and minimal savings in the 
bank.  

In an October 2007 statement of the case, the Portland RO's 
Committee on Waivers and Compromises granted an additional 
waiver of recovery of the overpayment in the amount of 
$5,542, but denied a waiver of recovery of the remaining 
overpayment of $8,149, on the basis that recovery would not 
be against equity and good conscience.  The RO noted that the 
remaining debt of $8,149 had already been paid back by the 
appellant.  



In her October 2007 substantive appeal, the appellant argued 
that she was unaware that she could not receive DIC for both 
of her Veteran husbands.  She felt that VA should "write 
off" all the debt on the basis of sole VA error in the 
creation of the overpayment.    

Analysis

Dependency and Indemnity Compensation (DIC) is payable to the 
surviving spouse of a veteran if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5.  

Concurrent DIC benefits under the laws administered by VA may 
not be authorized to a surviving spouse by reason of the 
death of more than one veteran to whom the surviving spouse 
has been married.  38 U.S.C.A. § 5304; 38 C.F.R. § 3.700(b).

The file indicates that in April 2004 the RO retroactively 
terminated the appellant's DIC payments that she was 
receiving on the basis of her fourth husband's military 
service because she was in receipt of duplicate payments 
under two different deceased veterans to whom she had been 
married and by whom she was twice widowed.  In other words, 
she was receiving concurrent payments as a surviving spouse 
on the death of more than one Veteran to whom she had been 
married.  The period for which she was in receipt of 
concurrent benefits was from April 2002 to April 2004.  

A review of the record shows that for the overpayment period 
in question the appellant was paid DIC in the total amount of 
$47,382, which was exactly twice the amount to which she was 
entitled.  Therefore, the Board finds that the RO's action to 
retroactively terminate those DIC payments made on the basis 
of the appellant's fourth husband, effective April 1, 2002, 
was proper.  

For the period of April 2002 through November 2002, the 
appellant was paid $935 per month times two; for the period 
of December 2002 through November 2003, she was paid $948 per 
month times two; and for the period of December 2003 to April 
1, 2004, she was paid $967 per month times two.  

An overpayment of $23,691 was created, as the appellant was 
paid the DIC benefit twice every month, but the Committees on 
Waivers granted waivers of recovery of the debt in the total 
amount of $15,542, thus leaving $8,149 (which was the amount 
that the appellant had repaid) for consideration.  The Board 
concludes that this overpayment amount was properly created 
because the appellant was paid DIC to which she was not 
legally entitled.  

In challenging the validity of the overpayment, the appellant 
argues that the creation of the overpayment was the result of 
sole VA error in issuing duplicative payments to which she 
believed she was entitled.  

On her behalf, her representative alleged that the RO had 
failed to ask the appellant to complete the application, 
specifically, the questions about whether she had previously 
filed a claim with VA before processing the award, or check 
to see whether she was already in receipt of VA benefits.  As 
noted, the overpayment was properly created because 
concurrent DIC benefits were paid out, which were not 
authorized by law.  The issue of the attribution of fault in 
the creation of the debt is addressed below, but it is noted 
here that the debt is deemed not to be the result of sole VA 
error.  In acknowledging that fault is to be shared, the RO 
granted waiver of recovery of a major portion of the original 
overpayment amount, that is the Committees on Waivers granted 
a waiver covering nearly two-thirds of the original 
overpayment of $23,691.  



Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of an overpayment.  The RO's 
Committee on Waivers and Compromises, as well as an agent of 
VA's office of the inspector general in addressing fraud, 
concluded that the facts in this case do not show the 
mandatory bars to waiver in the Veteran's case, and the Board 
agrees.  

The reasoning for the conclusion reached by the VA's office 
of the inspector general that there was a lack of evidence 
showing fraud was cogent and convincing.  The RO then denied 
the Veteran's claim for waiver of the remaining debt of 
$8,149 on the basis that recovery of the overpayment was not 
against equity and good conscience.  38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.963(a).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

According to the determination by the RO's Committee on 
Waivers in March 2005, the overpayment of $8,149 in this case 
was created as a result of a retroactive termination of the 
duplicate DIC benefits being paid to the appellant on account 
of two different Veteran husbands.  The Committee on Waivers 
acknowledged that fault in the creation of the debt is to be 
shared between the VA and the appellant.  The Board agrees, 
for the following reasons.  

Based on a review of the entire record, the Board finds that 
the RO should have ensured that the appellant complete her 
March 2003 application for DIC, to the extent that she left 
unanswered the question regarding whether she had previously 
filed a claim with VA.  Had that been accomplished, then the 
RO may have discovered that the appellant was already in 
receipt of DIC under a different Veteran and duplicate DIC 
payments would not have been made.  Yet, that is speculative, 
because if the appellant had been asked to complete the form 
it is conceivable that she may have answered the question in 
the negative, as she had on her September 1998 application, 
and benefits would have been awarded in error as had 
occurred.  

In other words, it cannot be stated with certainty that an 
overpayment would have been averted had the RO asked the 
appellant to fill in the missing responses on her 
application.  In any case, it is noted that on her March 2003 
application, the appellant failed to report the DIC payments 
that she was then receiving under her first husband, while 
reporting monthly income from other sources.  Therefore, her 
application was not only incomplete, but it was inaccurate, 
due to the omissions of the appellant.  

Prompt action was taken by the RO to terminate the duplicate 
DIC payments upon learning of the erroneous payments.  It is 
also noted that the appellant had the opportunity to reduce 
the amount of the overpayment upon being informed in January 
2004 that an overpayment was being generated in her account 
due to duplicate payments and that she could minimize 
potential debt if she suspended her receipt of the 
questionable payments at that time.  

Accordingly, the Board believes that the evidence supports 
the conclusion that fault in the creation of the overpayment 
is to be shared, and neither the appellant nor VA was solely 
responsible for the debt.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the appellant.  
In that regard, financial status reports were received in 
August 2004 and May 2007.  Both reports indicated that her 
monthly income exceeded her expenses by a substantial amount 
(hundreds of dollars), if her expenses paid on installment 
contracts were not considered.  It should be noted that both 
reports reflected these types of debts, with the May 2007 
report showing a substantial monthly outlay ($1,167) to cover 
such debts.  However, the Board finds that the VA debt is a 
valid debt to the government, and there is no reason that the 
appellant should not accord the government the same 
consideration that she accords her private creditors.  

Therefore, based on the income and expense information of 
record, and in view of the monthly surplus that could have 
been (and in fact was) applied toward repayment of the $8,149 
overpayment, it is concluded that the record does not tend to 
support an allegation that recovery of the debt may endanger 
(or in this case, had endangered) the appellant's ability to 
provide for basic necessities.  Further, the record reveals 
no other factors that had made recovery of the overpayment 
inequitable, as discussed further below.  

Another factor to be considered is whether the recovery of 
the overpayment defeated the purpose for which the benefits 
were intended.  The appellant is entitled to DIC payments as 
a surviving spouse of a veteran, but she was not entitled to 
duplicate DIC benefits during the period of the overpayment. 

The Board also finds that failure to make repay the debt 
would result in unfair gain to the appellant because she 
received monetary benefits to which she had no entitlement.  
VA made substantial DIC payments without knowledge that the 
appellant was in fact receiving concurrent payments on behalf 
of two different Veterans.  There is no evidence to show that 
she took any action to report the DIC payments she was 
receiving on one Veteran, at the time of her March 2003 
filing for DIC payments on a second Veteran.  Under such 
circumstances, to have allowed her to retain DIC benefits in 
the amount of $8,149 would clearly constitute unjust 
enrichment.    

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The appellant has not specifically 
contended and the record does not show that she had 
relinquished a valuable right or incurred a legal obligation 
in reliance on her VA benefits.  



In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the $8,149 overpayment of 
benefits was against equity and good conscience.  The 
appellant and VA are deemed to be both at fault in the 
creation of the debt, and failure to repay the debt of $8,149 
would result in an unfair gain to her.  

As the preponderance of the evidence is against the claim for 
waiver, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).  


ORDER

An overpayment of DIC in the amount of $8,149 was properly 
created, and waiver of recovery of the overpayment is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


